        Case 1:19-cr-10080-NMG Document 2220 Filed 09/16/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
 v.
                                                           Case No. 1:19-cr-10080-NMG
 GREGORY COLBURN et al.,
 Defendants

              DEFENDANT JOHN WILSON’S MOTION FOR
            LEAVE TO FILE UNDER SEAL A BRIEF OPPOSING
 NON-PARTY UNIVERSITY OF SOUTHERN CALIFORNIA’S MOTION TO QUASH

       Defendant John Wilson respectfully moves this Court for leave to file under seal his

forthcoming opposition to the Motion to Quash trial subpoena filed by the University of

Southern California. As with USC’s motion (which the Court allowed to be filed under seal,

Dkt. 2176), Defendant’s opposition will include sensitive, confidential, and personally

identifiable information. Accordingly, under Local Rule 7.2, Defendant asks that the Court grant

leave to file under seal his opposition brief. Defendant will publicly file a redacted version of the

brief and will provide the Government and USC’s counsel unredacted copies of his opposition

briefing.


Respectfully submitted,

Counsel for John Wilson

 /s/ Michael Kendall
 Michael Kendall (BBO #544866)
 Lauren Papenhausen (BBO# 655527)
 WHITE & CASE LLP
 75 State Street
 Boston, MA 02109-1814
 Telephone: (617) 979-9310
 michael.kendall@whitecase.com
 lauren.papenhause@whitecase.com




                                                 1
        Case 1:19-cr-10080-NMG Document 2220 Filed 09/16/21 Page 2 of 2



 Andrew Tomback (pro hac vice)
 McLaughlin & Stern, LLP
 260 Madison Avenue
  New York, NY 10016
 Telephone: (212) 448-1100
 ATomback@mclaughlinstern.com
Date: September 16, 2021


        CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

         The undersigned counsel hereby certifies that counsel for the Defendant have
 attempted to confer with counsel for the government and attempted in good faith to resolve
 or narrow the issues raised by this motion. The government has not responded as to its
 position on this motion.

                                           /s/ Michael Kendall
                                           Michael Kendall



                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                             /s/ Michael Kendall
                                             Michael Kendall




                                                2
